                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY



WILMINGTON SAVINGS FUND SOCIETY,
FSB as Trustee of Stanwich Mortgage Loan
                                                            Civ. No. 2:16-05631
Trust A,

              Plaintiff,
                                                                  ORDER
              v.

BERYL OTIENO-NGOJE,

              Defendant.


WILLIAM J. MARTINI, U.S.D.J.:
       THIS MATTER comes before the Court upon pro se Defendant Beryl Otieno-
Ngoje’s Notice of Motion Requesting Permission to File and Over-Length Statement of
Facts and Brief, ECF No. [69] (“Notice”), filed on June 5, 2019. For the reasons set forth
below, Defendant’s request is DENIED.
       On December 3, 2018, Defendant filed a document, docketed as an
application/petition and styled as a request for summary judgment. ECF No. [61]. The
Court construed the filing as a motion for summary judgment and found that it failed to
comply with the Local Civil Rule 56.1(a) which requires that “[o]n motions for summary
judgment, the movant shall furnish a statement which sets forth material facts as to which
there does not exist a genuine issue, in separately numbered paragraphs citing to the
affidavits and other documents submitted in support of the motion.” L.R. 56.1(a).
Because “[a] motion for summary judgment unaccompanied by a statement of material
facts not in dispute shall be dismissed,” the Court denied Defendant’s motion for
summary judgment without prejudice. ECF No. [63].
        On March 22, 2019, Defendant again filed a document, docketed as an
application/petition and styled as “Notice of Motion for Summary Judgment.” ECF No.
[64]. In the Notice, Defendant states that she intends to move for summary judgment on
March 28, 2019, and her motion relies on a memorandum of law and proposed order
“attached herewith,” although no such documents were attached. Id. On March 26,
2019, Defendant filed a letter requesting guidance from the Court regarding her
anticipated motion for summary judgment and whether she must seek leave of Court to
file such motion. ECF No. [66]. Defendant further requested that the Court not deny her
motion based on “technicalities of law.” Id. In response, on March 28, 2019, Plaintiff
Wilmington Savings Fund filed a letter requesting guidance from the Court regarding
whether it should respond to Defendant’s motion, and if so, upon what schedule. ECF
No. [65]. Defendant did not file any additional papers in support of her motion for
summary judgment on March 28, 2019 beyond a single paragraph “Notice of Motion”
requesting permission to file her motion for summary judgment.
        On April 3, 2019, the Court entered an order construing Defendant’s Notices of
Motion as a motion for summary judgment and denying her motion without prejudice for
failure to comply with the applicable procedural rules since her filings failed to state the
grounds on which she sought to move for summary judgment and failed to include a
statement of material facts. ECF No. [67]. This was the second time the Court denied
Defendant’s motion for summary judgment without prejudice based on failure to comply
with the applicable rules. Cf. ECF Nos. [63] & [67]. In the Order, the Court stated:
              Should Defendant wish to file a motion for summary
              judgment, such motion must be filed on or before April 12,
              2019. The filing must include a memorandum in support of
              the motion and a statement of undisputed facts. Opposition
              papers shall be due on April 22, 2019 and reply papers due
              on April 29, 2019. The motion shall be returnable on May 6,
              2019.
ECF No. [67] at 2 (emphasis in original).
        Defendant did not file her motion in accordance with this Court’s April 3, 2019
Order. Instead on June 5, 2019, Defendant filed the instant Notice requesting permission
to file a seventy-page brief and a statement of material facts with an “additional forty
more pages.” ECF No. [69]. In the Notice, Defendant explains that her request is “[d]ue
to the complexity of the issues and the unusual length of the records involved . . . .” Id.
She does not acknowledge that her Notice was filed nearly two months after the deadline
for her to file her motion as set by the Court in it April 3, 2019 Order, and explicitly
states “I am not looking for an extension of time, as my motion is ready.” Id.
        This request is ostensibly Defendant’s third attempt to file a motion for summary
judgment over seven months. For each attempt, despite direction from this Court,
Defendant has flouted the Federal Rules of Civil Procedure, the Local Rules, and this
Court’s orders. While the Court recognizes that Defendant proceeds pro se, this does not
mean that Defendant may ignore Court orders and attempt to litigate this matter outside
the bounds of the applicable rules. Bizzell v. Tennis, 449 F. App’x 112, 115 (3d Cir.
2011) (quoting McNeil v. United States, 508 U.S. 106, 113 (1993) (“[W]e have never
suggested that procedural rules in ordinary civil litigation should be interpreted so as to
excuse mistakes by those who proceed without counsel.”)). Because the Notice was filed
after the Court-ordered deadline to file her motion, the Court construes the Notice as a
motion for an extension of time and a motion to file an enlarged brief. These motions are
DENIED. Defendant offers not explanation as to why she failed to comply with the

                                             2
Court’s orders, and the Court has given Defendant ample opportunities to file her
motion—after each of which Defendant ignored the Court’s orders.
        Based on the record before the Court, it is unclear whether Plaintiff intended to
cross-move for summary judgment once Defendant filed her motion. Accordingly,
should Plaintiff wish to file a motion for summary judgment, such motion shall be filed
on or before July 12, 2019. Any opposition papers shall be filed on or before July 22,
2019. Reply papers shall be filed on or before July 29, 2019. The Motion shall be
returnable on August 5, 2019. The Court reminds the parties that these deadlines are
FIRM. Should Plaintiff choose not to file a motion for summary judgment, this matter
will be set for trial.

Dated: June 20, 2019

                                                     /s/ William J. Martini
                                                   WILLIAM J. MARTINI, U.S.D.J.




                                           3
